RICHARDS, J.
Epitomized Opinion
By the provision of his will, McCrory, deceased, desired to have the residue of his estate divided among his four children and one grandchild, but not equally; children Earl and Ollie were to receive $1,000 more than the granddaughter Violet, and that said Earl and Ollie were to receive $2,00t0 more than his children, Frances and Martha. This action was brought for the purpose of obtaining coonstruction of this item of the will, there being $16,565.90 to be distributed, as shown by the final account of the executor. It came into the Court of Appeals by appeal from the Common Pleas.
The Court of Appeals held, that from an examination of the will and from the situation of the testator at the time of its execution, that this item bequeaths to Earl and Ollie each $1,000 more than Violet shall receive, and that they shall each receive $2,000 more than either Francis or Martha shall receive. So interpreted the problem becomes entirelv one of mathematics. Applying its principles that the distribution should be as follows:
Martha and Francis, each________$2,313.18
Violet--------------------------3,313.18
Earl and Ollie, each______________4,313.18
Decree ordered accordingly.